I dissent. The action is purely statutory. Plaintiffs must plead and prove a violation of the statute on part of the defendant. They pleaded a failure to place cattle guards at the crossing stipulated to be within the station yards. Under the law of this state, that is not a violation of the statute. Thus, such failure is not available to plaintiffs as a basis for the cause of action. Such a conclusion leaves the pleadings and stipulation (proof) silent as to the point at which cattle guards should have been placed and were not. The burden was upon the shoulders of plaintiffs to show that place. Their cause of action and proof must be definite and certain as to a violation.
McDONOUGH, Justice, being disqualified, did not participate herein. *Page 234